 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into effective
as of November __, 2013 (the “Effective Date”) between 3DIcon Corporation, an
Oklahoma corporation (the “Company”), and __________________________ (the
“Investor”).

 

WHEREAS, the Company is conducting a private placement offering of up to 500,000
shares of Series A Convertible Preferred Stock (as further described herein
below);

 

WHEREAS, the Company intends to accept subscriptions from multiple investors
without having to reach a minimum offering amount or a minimum investment
amount; and

 

WHEREAS, Investor desires to purchase and receive from the Company and the
Company desires to issue and sell to Investor, Series A Convertible Preferred
Stock (as further described herein below) in consideration of Investor’s payment
of the Purchase Price to the Company pursuant to the terms of this Agreement.

 

NOW, THEREFORE, based upon the foregoing and the mutual promises in this
Agreement, the parties agree as follows:

 

1.          Investment. In exchange for Investor’s cash payment in the amount
set forth on the signature page hereto (the “Purchase Price”), the Company will
issue, sell, transfer and assign to Investor the number of units (each a “Unit”
and collectively “Units”) set forth on the signature page hereto. Each Unit
consist of (i) one (1) share of Series A Convertible Preferred Stock , par value
$0.0002 per share (“Series A Preferred”) to be issued hereunder having the
rights, preferences and limitations as set forth in the Certificate of
Designation, in the form of Exhibit A hereto (“Certificate of Designation”); and
(ii) a warrant to purchase fifty (50) shares of the Company’s common stock, par
value $0.0002 per share (the “Common Stock”) at an exercise price that this 150%
of the average daily VWAP of the Common Stock during the five (5) trading days
prior to November 5, 2013. As soon as practicable after receipt of the Purchase
Price, the Company shall deliver to the Investor the certificates evidencing the
shares of Series A Preferred issued pursuant to this Agreement and a Common
Stock Purchase Warrant, in the form of Exhibit B hereto (the “Warrant”),
evidencing the warrant to purchase shares of Common Stock issued pursuant to
this Agreement. For purposes of this Agreement the Units; the shares of Series A
Preferred; the shares of Common Stock into which the Series A Preferred may be
converted; the Warrants; and the shares of Common Stock that may be purchased
upon exercise of the Warrants shall be collectively known as the “Securities”.

 

2.          Termination. In the event the sale of the Securities is not
consummated for any reason, this Agreement and any other agreement entered into
between the Investor and the Company shall thereafter have no force or effect,
and the Company shall promptly return or cause to be returned to the Investor
the Purchase Price remitted to the Company, without deduction therefrom.

 

3.          Representations by Investor. In consideration of the Company’s
issuance of The Securities, Investor makes the following representations and
warranties to the Company and to its principals, which warranties and
representations shall survive the issuance of The Securities by the Company:

 

 

 

 

(a)          Prior to the time of purchase of any of The Securities, Investor
has carefully reviewed this Agreement, and the Company’s filings with the
Securities and Exchange Commission (the foregoing materials, together with this
Agreement and any documents which may have been made available upon request as
reflected therein, collectively referred to as the “Public Information”).
Investor has had the opportunity to ask questions and receive any additional
information from persons acting on behalf of the Company to verify Investor’s
understanding of the terms thereof and of the Company’s business and status
thereof.

 

(b)          Investor acknowledges that Investor has not seen, received, been
presented with, or been solicited by any leaflet, public promotional meeting,
newspaper or magazine article or advertisement, radio or television
advertisement, or any other form of advertising or general solicitation with
respect to the Securities.

 

(c)          The Securities are being purchased for Investor’s own account for
long-term investment and not with a view to immediately re-sell the Securities.
No other person or entity will have any direct or indirect beneficial interest
in, or right to, the Securities. Investor or its agents or investment advisors
have such knowledge and experience in financial and business matters that will
enable Investor to utilize the information made available to it in connection
with the purchase of the Securities to evaluate the merits and risks thereof and
to make an informed investment decision.

 

(d)          Investor hereby acknowledges that the issuance of the Securities
has not been reviewed by the United States Securities and Exchange Commission
(the “SEC”) nor any state regulatory authority since the issuance of the
Securities is intended to be exempt from the registration requirements of
Section 5 of the Securities Act, pursuant to Regulation D. Investor acknowledges
that the Securities have not been registered under the Securities Act or
qualified under the under the securities laws of any state or other jurisdiction
or any other regulatory authority, or any other applicable blue sky laws, in
reliance, in part, on Investor’s representations, warranties and agreements made
herein.

 

(e)          Investor represents, warrants and agrees that the Company and the
officers of the Company (the “Company’s Officers”) are under no obligation to
register or qualify the Securities under the Securities Act or under any state
securities law, or to assist the undersigned in complying with any exemption
from registration and qualification.

 

(f)           Investor represents that Investor meets the criteria for
participation because: (i) Investor has a preexisting personal or business
relationship with the Company or one or more of its partners, officers,
directors or controlling persons; or (ii) by reason of Investor’s business or
financial experience, or by reason of the business or financial experience of
its financial advisors who are unaffiliated with, and are not compensated,
directly or indirectly, by the Company or any affiliate or selling agent of the
Company, Investor is capable of evaluating the risk and merits of an investment
in the Securities and of protecting its own interests.

 

2

 

 

(g)          Investor represents that Investor is an “accredited investor”
within the meaning of Rule 501 of Regulation D under the Securities Act as
indicated by the Investor’s responses to the questions contained in the
Certificate of Accredited Investor Status attached hereto as Exhibit C, and that
the Investor is able to bear the economic risk of an investment in the
Securities.

 

(h)          Investor understands that the Securities are illiquid, and until
registered with the SEC, or an exemption from registration becomes available,
cannot be readily sold as there will not be a public market for them, and that
Investor may not be able to sell or dispose of the Securities, or to utilize the
Securities as collateral for a loan. Investor must not purchase the Securities
unless Investor has liquid assets sufficient to assure Investor that such
purchase will cause it no undue financial difficulties, and that Investor can
still provide for current and possible personal contingencies, and that the
commitment herein for the Securities, combined with other investments of
Investor, is reasonable in relation to its net worth.

 

(i)           Investor understands that the right to transfer the Securities
will be restricted unless the transfer is not in violation of the Securities
Act, and any other applicable state securities laws (including investment
suitability standards), that the Company will not consent to a transfer of any
of The Securities unless the transferee represents that such transferee meets
the financial suitability standards required of an initial participant, and that
the Company has the right, in its absolute discretion, to refuse to consent to
such transfer.

 

(j)           Investor has been advised to consult with its own attorney or
attorneys regarding all legal matters concerning an investment in the Company
and the tax consequences of purchasing the Securities, and has done so, to the
extent Investor considers necessary.

 

(k)          Investor acknowledges that the tax consequences of investing in the
Company will depend on particular circumstances, and neither the Company, the
Company’s Officers, any other investors, nor the partners, shareholders,
members, managers, agents, officers, directors, employees, affiliates or
consultants of any of them, will be responsible or liable for the tax
consequences to Investor of an investment in the Company. Investor will look
solely to and rely upon its own advisers with respect to the tax consequences of
this investment.

 

(l)           Investor acknowledges that some of the information provided by the
Company in connection with the purchase of the Securities constitutes “material
non-public information” within the meaning of Rule 10b-5 of the Exchange Act.
Investor acknowledges and agrees that Investor is prohibited from any buying or
selling of the Company’s securities on the basis of this material non-public
information until after the information either becomes publicly available by the
Company (such as in a Current Report on Form 8-K or in the Company’s Form 10-K
or Form 10-Q) or ceases to be material, and in no event for at least thirty (30)
days from the date hereof. Investor acknowledges that it is aware of the
restrictions of applicable securities laws, including Regulation FD and Sections
9 and 10 of the Exchange Act and Rule 10b-5 under the Exchange Act, relating to
the trading in securities of an issuer, including while in possession of
material non public information regarding that issuer.

 

3

 

 

(m)         All information which Investor has provided to the Company
concerning Investor, including but not limited to, its financial position and
its knowledge of financial and business matters, is truthful, accurate, correct,
and complete as of the date set forth herein.

 

(n)          Each certificate or instrument representing securities issuable
pursuant to this Agreement will be endorsed with the following legend:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

(o)          The Investor hereby represents that the address of the Investor
furnished by Investor on the signature page hereof is the Investor’s principal
residence if Investor is an individual or its principal business address if it
is a corporation or other entity.

 

(p)          The Investor represents that the Investor has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Securities. This Agreement constitutes the legal,
valid and binding obligation of the Investor, enforceable against the Investor
in accordance with its terms.

 

(q)          If the Investor is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.

 

(r)           Investor acknowledges that if he or she is a Registered
Representative of a FINRA member firm, he or she must give such firm the notice
required by the FINRA’s Rules of Fair Practice, receipt of which must be
acknowledged by such firm.

 

(s)          Investor acknowledges that at such time, if ever, as any of the
Securities is registered with the SEC, sales of such Securities will be subject
to state securities laws.

 

(t)           Investor agrees not to issue any public statement with respect to
the Investor’s investment or proposed investment in the Company or the terms of
any agreement or covenant between them and the Company without the Company’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation.

 

4

 

 

4.           Representations by the Company. The Company hereby represents and
warrants to the Investor as follows:

 

(a)          The Company is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization. The Company has
all requisite power and authority to own and operate its properties and assets
and to carry on its business as presently conducted and as proposed to be
conducted.

 

(b)          The Company has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
has been duly authorized, executed and delivered by the Company and is valid,
binding and enforceable against the Company in accordance with its terms.

 

(c)          The Company’s Securities to be issued to the Investor pursuant to
this Agreement, when issued and delivered in accordance with the terms of this
Agreement, will be duly and validly issued and will be fully paid and
nonassessable.

 

(d)          The Company’s common stock issuable to the Investor upon conversion
of the Series A Preferred and the exercise of the Warrants, when issued and
delivered in accordance with this Agreement and the Certificate of Designation,
will be duly and validly issued and fully paid and nonassessable.

 

(e)          The Company need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement.

 

(f)           Neither the execution and delivery nor the performance of this
Agreement by the Company will conflict with the Company’s Certificate of
Formation, as amended, or Bylaws, or result in a breach of any terms or
provisions of, or constitute a default under, any material contract, agreement
or instrument to which the Company is a party or by which the Company is bound.

 

5.           Agreement to Indemnify.

 

(a)          Investor hereby agrees to indemnify and hold the Company, its
principals, the Company’s officers, directors, attorneys, employees, affiliates,
controlling persons and agents and their respective heirs, representatives,
successors and assigns, harmless from any and all liabilities, damages, costs
and expenses (including actual and reasonable attorneys’ fees) (collectively,
“Losses”) which they may incur by reason of Investor’s breach of any of
Investor’s representations, warranties or agreements contained in this
Agreement, the Certificate of Accredited Investor Status, or any other document
in connection with the purchase and sale of the Securities.

 

(b)          The Company hereby agrees to indemnify and hold the Investor, its
principals, the Investor’s officers, directors, attorneys, employees,
affiliates, controlling persons and agents and their respective heirs,
representatives, successors and assigns, harmless from any and all Losses which
they may incur arising from the Company’s breach of any of the Company’s
representations, warranties or agreements contained in this Agreement or any
other document in connection with the purchase and sale of the Securities.

 

5

 

 

6.           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:

 

(a)           if to the Company, to:

 

3DIcon Corporation

6804 South Canton Avenue, Suite 150

Tulsa, Oklahoma 74136

Telephone: (918) 494-0505

 

With a copy to (which shall not constitute notice):

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006

Attn: Gregory Sichenzia

 

(b)          if to the Investor, to the Investor’s address indicated on the
signature page of this Agreement.

 

Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.

 

7.           Investment Representation Binding on Heirs, etc. This Agreement
shall be binding upon the heirs, executors, administrators, successors and
assigns of the Investor. If the undersigned is more than one person, the
obligations of the undersigned shall be joint and several and the
representations and warranties shall be deemed to be made by and be binding on
each such person and his or her heirs, executors, administrators, successors,
and assigns.

 

8.           Execution Authorized. If this Agreement is executed on behalf of a
corporation, partnership, trust or other entity, the undersigned has been duly
authorized and empowered to legally represent such entity and to execute this
Agreement and all other instruments in connection with the Securities and the
signature of the person is binding upon such entity.

 

9.           Adoption of Terms and Provisions. The Investor hereby adopts,
accepts and agrees to be bound by all the terms and provisions hereof.

 

10.         Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged.

 

6

 

 

11.         Governing Law. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE
TERMS AND PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES
OF CONFLICTS OF LAW. IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE
SOLE FORUM FOR RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT
IS THE COURTS LOCATED IN THE STATE OF NEW YORK IN AND FOR THE COUNTY OF
MANHATTAN OR THE FEDERAL COURTS FOR SUCH STATE AND COUNTY, AND ALL RELATED
APPELLATE COURTS, THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF
SUCH COURTS AND AGREE TO SAID VENUE.

 

12.         In order to discourage frivolous claims the parties agree that
unless a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

 

13.         The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

14.         It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

 

15.         The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

16.         This Agreement may be executed in two or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

 

17.         Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.

 

7

 

 

18.         Investor’s Information. (This must be consistent with the form of
ownership selected below and the information provided in the Certificate of
Accredited Investor Status (Exhibit C hereto)).

 

Name (please print):           If entity named above, By:           Its:        
Social Security or Taxpayer I.D. Number:           Business Address (including
zip code):                       Business Phone:           Residence Address
(including zip code):                       Residence Phone:           All
communications to be sent to:           Business: or Residence Address:        
               

 

Please indicate below the form in which you will hold title to your interest in
the Securities. PLEASE CONSIDER CAREFULLY. ONCE YOU HAVE BEEN ISSUED THE
SECURITIES, A CHANGE IN THE FORM OF TITLE CONSTITUTES A TRANSFER OF THE INTEREST
IN THE SECURITIES AND MAY THEREFORE BE RESTRICTED BY THE TERMS OF THIS
AGREEMENT, AND MAY RESULT IN ADDITIONAL COSTS TO YOU. Investor should seek the
advice of its attorney in deciding in which of the forms they should take
ownership of the interest in the Securities, because different forms of
ownership can have varying gift tax, estate tax, income tax, and other
consequences, depending on the state of the investor’s domicile and his or her
particular personal circumstances.

 

¨INDIVIDUAL OWNERSHIP (one signature required)

 

¨JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS TENANTS IN COMMON (both or
all parties must sign)

 

¨COMMUNITY PROPERTY (one signature required if interest held in one name, i.e.,
managing spouse; two signatures required if interest held in both names)

 

¨TENANTS IN COMMON (both or all parties must sign)

 

8

 

 

¨GENERAL PARTNERSHIP (fill out all documents in the name of the PARTNERSHIP, by
a PARTNER authorized to sign)

 

¨LIMITED PARTNERSHIP (fill out all documents in the name of the LIMITED
PARTNERSHIP, by a GENERAL PARTNER authorized to sign)

 

¨LIMITED LIABILITY COMPANY (fill out all documents in the name of the LIMITED
LIABILITY COMPANY, by a member authorized to sign)

 

¨CORPORATION (fill out all documents in the name of the CORPORATION, by the
President or other officer authorized to sign)

 

¨TRUST (fill out all documents in the name of the TRUST, by the Trustee, and
include a copy of the instrument creating the trust and any other documents
necessary to show the investment by the Trustee is authorized. The date of the
trust must appear on the Notarial where indicated.)

 

(Signature page follows)

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

  “INVESTOR”                   (Signature)       By:     Its:         Number of
Units Purchased Hereunder:  _________________       Purchase Price Paid
Hereunder:  $_________________       “COMPANY”       3DICON CORPORATION, an
Oklahoma corporation       By:       Victor F. Keen     Chief Executive Officer

 

[Signature Page]

 

 

 

 

EXHIBIT A

 

Certificate of Designation

 

 

 

 

EXHIBIT B

 

Form of Common Stock Purchase Warrant

 

 

 

 

EXHIBIT C

 

3DICON CORPORATION

 

CERTIFICATE OF ACCREDITED INVESTOR STATUS

 

Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”). The undersigned has
initialed the box below indicating the basis on which he is representing his
status as an “accredited investor”:

 

¨         a bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended (the “Securities Exchange Act”); an insurance
company as defined in Section 2(13) of the Securities Act; an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; a small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, and such plan has total assets in excess of $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, if the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;

 

¨         a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;

 

¨         an organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

 

¨         a natural person whose individual net worth, or joint net worth with
the undersigned’s spouse, at the time of this purchase exceeds $1,000,000
(excluding the value of the undersigned’s primary residence);

 

¨         a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with the undersigned’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

¨         a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment;

 



 

 



 

¨         an entity in which all of the equity holders are “accredited
investors” by virtue of their meeting one or more of the above standards; or

 

¨         an individual who is a director or executive officer of 3DIcon
Corporation

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of this _______ day of ________, 201__.



 

  INVESTOR           (Signature)       By:           Its:  

 

[Signature Page of Investor Questionnaire]

 



 

 